 
 
III 
110th CONGRESS 
1st Session 
S. CON. RES. 24 
IN THE SENATE OF THE UNITED STATES 
 
March 23, 2007 
Mr. Reid (for himself and Ms. Snowe) submitted the following concurrent resolution; which was referred to the Committee on Rules and Administration 
 
CONCURRENT RESOLUTION 
Authorizing the use of Capitol grounds for the Live Earth Concert. 
 
 
1.Authorization of use of Capitol grounds for Live Earth Concert 
(a)In generalThe Live Earth organization and the Alliance for Climate Protection (in this resolution referred to as the sponsors) may sponsor the Live Earth Concert (in this resolution referred to as the event) on the Capitol Grounds. 
(b)Date of eventThe event shall be held on July 7, 2007, or on such other date as the Speaker of the House of Representatives and the Committee on Rules and Administration of the Senate jointly designate. 
2.Terms and conditions 
(a)In generalUnder conditions to be prescribed by the Architect of the Capitol and the Capitol Police Board, the event shall be— 
(1)free of admission charge and open to the public; and 
(2)arranged not to interfere with the needs of Congress. 
(b)Expenses and liabilitiesThe sponsors shall assume full responsibility for all expenses and liabilities incident to all activities associated with the event. 
3.Event preparations 
(a)Structures and equipmentSubject to the approval of the Architect of the Capitol, the sponsors may cause to be placed on the Capitol grounds such stage, seating, booths, sound amplification and video devices, and other related structures and equipment as may be required for the event, including equipment for the broadcast of the event over radio, television, and other media outlets. 
(b)Additional arrangementsThe Architect of the Capitol and the Capitol Police Board may make any additional arrangements as may be required to carry out the event. 
4.Security and enforcement of restrictions 
(a)In generalSubject to subsection (b), the Capitol Police Board shall provide for— 
(1)all security related needs at the event, and 
(2)enforcement of the restrictions contained in section 5104(c) of title 40, United States Code, concerning sales, displays, advertisements, and solicitations on the Capitol Grounds, as well as other restrictions applicable to the Capitol Grounds in connection with the event. 
(b)Agreement for reimbursement of security related costs 
(1)In generalThe sponsors shall enter into an agreement with the Architect of the Capitol and the Capitol Police Board under which the sponsors agree to— 
(A)reimburse the United States Capitol Police for all costs incurred (including additional personnel costs and overtime) in meeting the security related needs at the event, and 
(B)comply with the requirements of this section. 
(2)Failure to enter into agreementIf the sponsors fail, or are unable, to enter into the agreement under paragraph (1) before the date which is 14 days before the scheduled date of the event, the authority under section 1 to hold the event on the Capitol Grounds is revoked. 
(3)Treatment of reimbursed amountsAny amounts received by the Capitol Police for reimbursement under paragraph (1) shall be credited to the accounts established for the expenses that are being reimbursed and shall be available to carry out the purposes of such accounts. 
 
